Title: From John Adams to Benjamin Franklin and John Jay, 27 August 1783
From: Adams, John
To: Franklin, Benjamin,Jay, John


          Gentlemen
            Paris August 27. 1783
          As I am informed that next Wednesday is appointed for the Signature of the definitive Treaties of Peace, I Suppose it will be thought proper to think of Some Conveyance of the Ratification of the Provisional Treaty, and of the Original of our definitive Treaty as Soon as it Shall be Signed To Congress. By what Vessell it will be proper to Send it, deserves to be considered as soon as possible, as it is of Importance to the Publick that the News of it, Should reach Philadelphia, with out Loss of Time.
          I presume too, it will be thought proper to send The Treaties and Dispatches which may accompany them by Some carefull Hand, and the Choice will fall naturally among the younger Gentlemen who have been imployed abroad in the Service of the Publick, in the Way of Negotiation. On this Supposition I beg Leave to propose to your Consideration, Mr John Thaxter, who had been for Some time in the Service of Congress at Philadelphia, before he came to Europe, who embarked with me at Boston about four Years ago, and has accompanied me constantly from that Time to this in a dangerous Voyage and many fatiguing Journeys, and has ever been in the highest degree industrious and faithfull in the Publick service.
          With the greatest Respect, I have the Honour / to be, Gentlemen, your most obedient and / most humble servant
          John Adams.
        